DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered. 

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §103, applicant substantially amended independent claims 1, 9, 17 and 21 by adding new limitations focusing on features related to a slot filling layer (Fig. 5, #514; Spec. [0051]). Applicant moved previously presented limitations to dependent claims (related to a classification layer in Fig. 5, #512; Spec. [0079]). 

After performing an extensive search, the examiner agreed that the claimed invention defined by each of independent claims is sufficient to distinguish with prior art 

Allowable Subject Matter
Claims 1-4, 6-12, 14-19, 21-23 and 25-31 are allowed. 

The following is an examiner’s statement of reasons for allowance:

Limitations recited in claim 1 are based on a neural network illustrated in a drawing (Fig. 5, #514, #516, a slotting filling layer with inputs d1, d2, d3, …, claimed as “at least one measurement metric”; see the specification, [0072], [0093]). The claimed “measurement metric” is further clarified in a dependent claim 7. 
	
The previously cited Liu’s reference (“Attention-Based Recurrent Neural Network Models for Joint Intent Detection and Slot Filling”) illustrated a similar neural network (Liu, Fig. 3, shaded nodes from a slot filling layer), but Liu’s reference fails to disclose the following limitations:

	“determining at least one measurement metric based on the external knowledge parameter; and
weighing, by the slot filling layer, the at least one measurement metric, the classified at least one portion of the utterance, and at least one of the one or more language contexts to determine a slot type.”


When considering claim 1 as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations.  Therefore, prior art of record fails to anticipate or render obvious the claimed invention. Independent claims 9, 17 and 21 recite similar limitations as claim 1. Dependent claims further limit their corresponding independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659